Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 11 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a three-dimensional shaped object production method for 48producing a three-dimensional shaped object, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2021.
Specification
The disclosure is objected to because of the following informalities: 
There is a typo on Page(s) 6 Line(s) 3. It appears the disclosure says “inserted into a capillary and is paid out from…”. The disclosure will be read as “inserted into a capillary and is 
There is a typo on Page(s) 18 Line(s) 16. It appears there is a space omission between “electricpower” and “froma”. The disclosure will be read as “electric power” and “from a”.
There is a typo on Page(s) 17 Line(s) 5. It appears there is a space omission between “aball”. The disclosure will be read as “a ball”.
There is a typo on Page(s) 35 Line(s) 19. It appears the “vinify” means “vicinity”. 
The disclosure is replete with typos. Appropriate correction is required even if not explicitly pointed out.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
In Claim 1 Line(s) 8, the phrase “ball forming section configured to form a ball” will be read as the “ball forming means” which comprises “a discharge portion 65” (Paragraph(s) 0050). 
In Claim 1 Line(s) 13, the phrase “positioning device configured to position the plate” will be read as the “positioning means" which comprises a “x-movement device 20” (Paragraph(s) 0036). Likewise, the term “positioning device” in Claim 1 Line(s) 20 will be treated similarly.
In Claim 1 Line(s) 15, the phrase “bonding section configured to bond” will be read as the “bonding means" which comprises a “welding portion 67” (Paragraph(s) 0050). Likewise, the term “bonding section” in Claim 1 Line(s) 22 will be treated similarly.
In Claim 5 Line(s) 3, the phrase “an ultrasonic wave application section configured to apply” will be read as the “ultrasonic wave application means” (Paragraph(s) 0136). Likewise, the term “ultrasonic wave application section” in Claim 1 Line(s) 6-7, Claim 10 Line(s) 4, Claim 10 Line(s) 10, Claim 12 Line(s) 3, and Claim 12 Line(s) 11-12 will be treated similarly. 
In Claim 8 Line(s) 3, the phrase “pressurizing part configured to pressurize” will be read as the “pressurizing means" comprising “a fulcrum with a pressurizing mechanism” (Paragraph(s) 0110). Likewise, the term “pressurizing part” in Claim 8 Line(s) 6, Claim 10 Line(s) 6, Claim 10 Line(s) 13, Claim 12 Line(s) 5, and Claim 12 Line(s) 12 will be treated similarly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C § 102(a)(1) as being anticipated by ISHIKAWA (JP-2005135932-A), hereafter referred to as ISHIKAWA.
Regarding Claim 1, ISHIKAWA teaches a three-dimensional shaped object production (see metal wire 12, semiconductor chip 18, and pad 20 in Figure(s) 2A-F; and see semiconductor chip 30 where a multistage bump 32 is formed on a pad by using the above method, Figure(s) 7-8 and Paragraph(s) 0027) device,
which is configured to produce a three-dimensional shaped object (see the multi-stage bump 32 and metal wire ball 14, Figure(s) 2A-2F and Paragraph(s) 0032),
the three-dimensional shaped object production device comprising:
a plate (see pad 20, Figure(s) 3A-3C, 2A-2F, 7-8, and Paragraph(s) 0016),
on which the three-dimensional shaped object is placeable (see where the ball 14 is joined to the pad 20 to form the first-stage bump 22, Paragraph(s) 0016);
a ball forming section configured to form a ball at a leading end of a conductive wire (see where the melting of the tip of the wire from a thin metal wire forms a ball shaped by electric discharge, Paragraph(s) 0001)
which is inserted into a capillary and is laid out from a leading end of the capillary (see where the load is applied to the ball 14 and an ultrasonic vibration is applied to the capillary 10 to join the ball 14 to the pad 20, Paragraph(s) 0016 and Figure(s) 3-3C),
by applying high voltage between the leading end of the conductive wire and a spark rod (see where the shape of the ball 14 was formed by electric discharge, Paragraph(s) 0015; and see where the discharge source is a discharge electrode 16, Figure(s) 1A and Paragraph(s) 0010; and see where the discharge electrode 16 is the shape of a rod, Figure(s) 1A);
a positioning device configured to position the plate and the ball forming section by moving the plate and the ball forming section relative to each other (see where the detection start position is determined based on the reference height to bond the balls, Paragraph(s) 0008); and
a bonding section configured to bond the ball formed at the leading end of the capillary to at least one of the plate or another ball that has already been stacked on the plate (see where there is a multi-stage bump formed with ultrasonic output and are stacked, Paragraph(s) 0019) ,
wherein the forming of the ball by the ball forming section (see where the ball is formed by the discharge electrode 16 and the tip of the thin metal wire 12, Figure(s) 1A and Paragraph(s) 0010),
the positioning by the positioning device (see where the detection start position is determined based on the  reference height to bond the balls, Paragraph(s) 0008), and
the bonding of the ball formed at the leading end of the capillary by the bonding section are repeated to stack the ball on the plate (see where the multistage bumps are formed by stacking the bumps, Paragraph(s) 0019),
to thereby produce a three-dimensional shaped object having a desired shape (see where the multi-stage bump 24 is formed in a columnar shape, Paragraph(s) 0025 and Figure(s) 0025). 

Regarding Claim 2, ISHIKAWA teaches the three-dimensional shaped object production device,
wherein at least a surface of the plate is formed of a conductive material (see where the pad is of a semiconductor chip, Paragraph(s) 0004)
wherein the ball formed at the leading end of the capillary is bonded by applying high voltage between the ball formed at the leading end of the capillary and the plate (see where the capillary is used for wire bonding, Paragraph(s) 0004; and see where the metal wire is melted by a discharge, a load and an ultrasonic vibration, Paragraph(s) 0007; and see where discharge electrode 18 forms the ball shape, Paragraph(s) 0002). 

Regarding Claim 3, ISHIKAWA teaches the three-dimensional shaped object production device,
wherein the ball formed at the leading end of the capillary is bonded by applying high voltage between the ball formed at the leading end of the capillary (see where the melting the tip of the wire made from a thin metal wire forms a ball shape by electric discharge, Paragraph(s) 0002) and the plate under a state in which a surface of the ball formed at the leading end of the capillary and a surface of the another ball that has already been stacked on the plate are brought close to each other so as to have a gap therebetween (see where an aluminum pad with stud bumps is formed for connection, Paragraph(s) 0002, and see where the studs are stacked to form a multistage bump, Paragraph(s) 0004). 

Regarding Claim 4, ISHIKAWA teaches the three-dimensional shaped object production device,
wherein the ball formed at the leading end of the capillary is bonded by causing current to flow between the ball formed at the leading end of the capillary (see where the discharge electrode melts the tip of the metal wire and the metal wire forms a tail amount that is between 150 µm and 300 µm, Paragraph(s) 0011) and the plate under a state in which a surface of the ball formed at the leading end of the capillary and a surface of the another ball that has already been stacked on the plate are brought into contact with each other (see where the ball 14 is joined to the pad 20 to form the first-stage bump 22, Paragraph(s) 0016). 

Regarding Claim 5, ISHIKAWA teaches the three-dimensional shaped object production device,
further comprising an ultrasonic wave application section configured to apply ultrasonic vibration to the capillary (see where the ultrasonic vibration is applied via the capillary, Paragraph(s) 0002),
wherein the ball formed at the leading end of the capillary is bonded by the ultrasonic vibration applied by the ultrasonic wave application section (see where the ball is  pressed against the pad via the capillary and the ultrasonic vibration that is applied, Paragraph(s) 0002). 

Regarding Claim 6, ISHIKAWA teaches the three-dimensional shaped object production device,
wherein the ultrasonic vibration is applied to the ball formed at the leading end of the capillary in a direction along a plane that crosses a line connecting a center of the ball  (see where the detection start position is determined based on the  reference height to bond the balls, Paragraph(s) 0008) formed at the leading end of the capillary and a center of the another ball that has already been stacked on the plate (see where the capillary is adjusted so that the deviation amount of the center position between the metal wire and the ball is 1/2 or less the wire diameter of the metal wire, Paragraph(s) 0007). 

Regarding Claim 7, ISHIKAWA teaches the three-dimensional shaped object production device,
wherein the ball forming section is configured to change at least one of a length of the conductive wire paid out from the leading end of the capillary (see where the tail amount of the metal wire supported by the capillary is adjusted so the deviation of the center position between the metal wire and the ball is 1/2 or less of the wire diameter of the metal wire, Paragraph(s) 0007),
or a magnitude of a discharge current or a discharge voltage after dielectric breakdown between the leading end of the conductive wire and the spark rod (see where the bump formed on the pad depends on the size of the ball formed at the tip of the wire, the pressing force when joining the ball to the pad, and the ultrasonic output acting at the time of joining the ball; Paragraph(s) 0003; and see where discharge electrode 16 controls the melt at the tip of the metal wire 12 to form the ball 14, Paragraph(s) 0010)
to thereby adjust a size of the ball (see where the bump formed on the pad depends on the size of the ball formed at the tip of the wire, the pressing force when joining the ball to the pad, and the ultrasonic output acting at the time of joining the ball; Paragraph(s) 0003). 

Regarding Claim 8, ISHIKAWA teaches the three-dimensional shaped object production device,
further comprising a pressurizing part configured to pressurize the capillary to apply pressure to the ball at the leading end of the capillary (see where the pressing force when joining the ball to the pad, Paragraph(s) 0003; and see where the ball is pressed against the pad via a capillary and ultrasonic vibration, Paragraph(s) 0002),
wherein the ball formed at the leading end of the capillary is bonded by the pressure applied by the pressurizing part (see where the pressing force when joining the ball to the pad, Paragraph(s) 0003; and see where the ball is pressed against the pad via a capillary and ultrasonic vibration, Paragraph(s) 0002; The examiner considers the pressure from the capillary to create a fulcrum). 

Regarding Claim 9, ISHIKAWA teaches the three-dimensional shaped object production device,
further comprising a heater configured to heat the ball at the leading end of the capillary (The examiner considers the melting of the tip of the metal wire 12 is melted by a discharge electrode 16 which applies heat, Paragraph(s) 0010),
wherein the ball formed at the leading end of the capillary is bonded by the heating applied from the heater (see where the pressing force when joining the ball to the pad, Paragraph(s) 0003; and see where the ball is pressed against the pad via a capillary and ultrasonic vibration, Paragraph(s) 0002). 

Regarding Claim 10, ISHIKAWA teaches the three-dimensional shaped object production device,
further comprising two or more of:
an ultrasonic wave application section configured to apply ultrasonic vibration to the capillary (see where the pressing force when joining the ball to the pad, Paragraph(s) 0003; and see where the ball is pressed against the pad via a capillary and ultrasonic vibration, Paragraph(s) 0002);
a pressurizing part configured to pressurize the capillary to apply pressure to the ball at the leading end of the capillary (see where the pressing force when joining the ball to the pad, Paragraph(s) 0003; and see where the ball is pressed against the pad via a capillary and ultrasonic vibration, Paragraph(s) 0002); and
a heater configured to heat the ball at the leading end of the capillary (see where the melting of the tip of the metal wire 12 is melted by a discharge electrode 16, Paragraph(s) 0010),
wherein the ball formed at the leading end of the capillary is bonded through use of two or more of the ultrasonic wave application section (see where the pressing force when joining the ball to the pad, Paragraph(s) 0003; and see where the ball is pressed against the pad via a capillary and ultrasonic vibration, Paragraph(s) 0002),
the pressurizing part (see where the pressing force when joining the ball to the pad, Paragraph(s) 0003; and see where the ball is pressed against the pad via a capillary and ultrasonic vibration, Paragraph(s) 0002), and
the heater (see where the discharge electrode 16 melts the tip of the metal wire 12, Paragraph(s) 0010). 


Regarding Claim 12, ISHIKAWA teaches the three-dimensional shaped object production device,
further comprising two or more of:
an ultrasonic wave application section configured to apply ultrasonic vibration to the capillary (see where the pressing force when joining the ball to the pad, Paragraph(s) 0003; and see where the ball is pressed against the pad via a capillary and ultrasonic vibration, Paragraph(s) 0002)
a pressurizing part configured to pressurize the capillary to apply pressure to the ball at the leading end of the capillary (see where the pressing force when joining the ball to the pad, Paragraph(s) 0003; and see where the ball is pressed against the pad via a capillary and ultrasonic vibration, Paragraph(s) 0002); and
a heater configured to heat the ball at the leading end of the capillary (see where the discharge electrode 16 melts the tip of the metal wire 12, Paragraph(s) 0010),
wherein the ball formed at the leading end of the capillary is bonded through use of two or more of the ultrasonic wave application section (see where the balls are bonded so as to be stacked in two or more stages,  Paragraph(s) 0007; The examiner considers that the double application of the ultrasonic vibration can be used twice as is prescribed),
the pressurizing part (see where the pressing force when joining the ball to the pad, Paragraph(s) 0003; and see where the ball is pressed against the pad via a capillary and ultrasonic vibration, Paragraph(s) 0002), and
the heater (see where the discharge electrode 16 melts the tip of the metal wire 12, Paragraph(s) 0010).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JOHNSON (US-20170266728-A1) teaches the ultrasonic vibrations, capillary, heater, voltage; however, JOHNSON does not teach the plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743